Opinion by
Judge Pryor:
The case of Helm v. Short, reported in 7 Bush 623, is conclusive of the question made in this case. There is no bill of evidence in the circuit court showing what proceedings were had in the county-court. It may be that notice was given the parties and the case ' properly heard, but whether this was, the case or not a statement filed by counsel for the first time in the appellate court or circuit court, the appeal being from the county court, that he had no notice of the proceeding and was himself the administrator can not be regarded or considered a part of the record. This should have been done on the original hearing in the county court, and if the appellant was not a party to that proceeding his counsel can suggest to him, no doubt, his remedy. All this court or the circuit court can know from this proceeding except the information given by counsel outside of the record is that John M. Walker was appointed by the Fleming County Court administrator of the estate of James E. Walker. '
The decision relied on by counsel for appellant was rendered prior to the adoption of the code.
The judgment must be affirmed.-